Conceding arguendo that the defendant herein was negligent in failing to lay the gas line in accordance with requirements of the Louisiana Highway Department, its negligence, in my opinion, was only the remote cause of this accident.
The immediate, efficient, and proximate cause, I think, was the negligent manner in which plaintiff's driver operated his lengthy tractor and trailer (some twenty feet long) in seeking to negotiate the detour road in question. According to the finding of fact of the trial judge, and as stated in the majority opinion of this court, the left rear *Page 369 
wheels of the trailer either missed or slid off the north end of the culvert, striking and breaking the pipe. Had the vehicle been carefully and prudently operated, it would have remained on the road and the mishap would not have occurred. The evidence shows that trucks of the Louisiana Highway Department, kept at a nearby station or barn, have used the detour frequently for the past several years, and none has experienced an accident there.
I respectfully dissent.